Citation Nr: 1217266	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left femur stress fracture, to include osteoarthritis. 

2.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions. 

In an April 2004 rating decision, the RO, inter alia, denied service connection for migraines, denied a request to reopen a claim for service connection for PTSD, and denied a request to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy at a VA medical facility.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006, in which the RO reopened the claims for service connection for PTSD and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and denied both claims on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In a separate April 2005 rating decision, the RO, inter alia, denied service connection for residuals of a stress fracture, left femur, hearing loss, and tinnitus.  In November 2005, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In a separate June 2007 rating decision, the RO denied service connection for depression and antisocial personality disorder.  In September 2007, the Veteran filed a NOD. A SOC was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal three of the eleven issues certified for appeal-specifically, claims for service connection for hepatitis C, as well as for alcohol addiction and for amphetamine addiction, the last two claims characterized as requests to reopen.

In September 2010, the Board found that new and material evidence had been received to reopen the claims for service connection for PTSD and for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.  The Board denied these claims on the merits as well as denied claims for service connection for antisocial personality disorder, depression, residuals of a left femur stress fracture, to include osteoarthritis, and migraine headache.  At that time, the Board also remanded the claims for service connection for hearing loss and for tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. 

The Veteran appealed the Board's September 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, and remanded the claims to the Board for further proceedings consistent with the joint motion.  In the JMR, it was noted that the parties did not wish to disturb the September 2010 decision with regard to the denial of the claims for service connection for PTSD, antisocial personality disorder, and depression as well as the denial of the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.

In October 2011, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches for further action, consistent with the JMR.   After accomplishing the requested action, the RO (via the AMC) continued to deny each claim (as reflected in the February 2012 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

The Board notes that in his appeal before the Board, the Veteran was represented by the Oregon Department of Veterans' Affairs.  Specific only to his appeal to the Court, the Veteran was represented by a private attorney.  However, as the claims identified above have been returned to the Board, the Oregon Department of Veterans' Affairs has resumed representation of the Veteran in his appeal before the Board. 

As a final preliminary matter, the Board notes that, during the June 2009 hearing, the Veteran raised the issue of entitlement to service connection for residuals of a right ear injury, on a direct basis.  It does not appear that this claim for service connection for residuals of a right ear injury on a direct basis has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is, thus, again referred to the RO for appropriate action.  Also, in April 2012, the Veteran submitted a written statement discussing his PTSD claim.  As noted above, the Board denied the claim for entitlement to service connection for PTSD in its September 2010 decision.  This issue, therefore, is also not properly before the Board at this time, and it is referred to the RO for appropriate action and to clarify whether the Veteran is seeking to again reopen his PTSD claim.

Also, the Board points out to the RO/AMC, that, given the timing of the Veteran's appeal to the Court, the actions the Board requested, in its September 2010 remand, on the claims for service connection for hearing loss and for tinnitus have not yet been accomplished.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  While the Veteran has complained of left femur pain, there is no competent medical evidence that the Veteran has, or ever has had, a left femur disability. 

3.  Migraine headaches were first diagnosed years after the Veteran's discharge from service; there is no persuasive e evidence of continuity of  headache symptoms since service;  and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left femur fracture are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2011). 

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in August 2003, September 2004, and September 2006 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2004, April 2005, and June 2007 RO rating decisions reflect the initial adjudication of the claims after issuance of the letters. 

Post rating, a September 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2006 letter, and opportunity for the Veteran to respond, the June 2009 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding other notification deemed warranted, in the JMR, the parties, citing Bryant v. Shinseki, 23 Vet. App. 488, 493-97 (2010) noted that, during the Board hearing, the issues on appeal were not fully explained to the Veteran, nor was the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position suggested. See 38 C.F.R. § 3.103 (c)(2).  The parties noted that the Veteran was denied service connection for residuals of a left femur stress fracture, to include osteoarthritis because there was no evidence of a current left leg disability, a nexus to service or an in-service incident. The claim for service connection for headaches was denied because, although there was a current diagnosis, there was no evidence of any in-service event or treatment, or of a nexus to service.  Thus, the Board, in October 2011, remanded these issues in order to afford the Veteran another opportunity to present information and/or evidence pertinent to these claims.  In particular, the RO was ordered to provide the Veteran with written notice of the evidence necessary to establish his claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches.  

In November 2011, the RO provided written notice to the Veteran that to establish service connection for a left femur stress fracture, to include osteoarthritis, and for migraine headaches, the evidence must show an in-service injury or disease, and a current disability, and a relationship between the current disability and the in-service injury or disease.  The letter also notified the Veteran that this evidence could be established by way of private and VA medical records, as well as lay statements of the Veteran or of other people who have witnessed how the Veteran's disabilities have affected him.  The Veteran was afforded the opportunity to submit additional evidence as to these claims, and was notified that he had up to a year to do so.  The Veteran, however, received this notice and responded in November 2011, notifying VA that he has no additional evidence to give VA to support his claim.  Thus, the Board finds that the letter adequately and in writing addressed the deficiencies noted in the April 2011 JMR, and the Veteran himself notified VA that he has no such evidence to submit.  The Board finds that its October 2011 remand orders were fully complied with, and that any due process deficiency has been cured and VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is required. 

The Board acknowledges that the Veteran has not undergone VA examination and VA has not otherwise obtained a medical opinion in connection with his claimed residuals of a left femur fracture or  headaches. However as explained in more detail below, no such examination or medical is required in connection with either claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A..  Residuals of a Left Femur Fracture

Considering the claim for service connection in light of the governing legal authority, the Board finds that the claim must be denied. 

The Veteran's service treatment records are negative for any signs, symptoms, or treatment of a left femur fracture.  On the Veteran's March 1973 separation examination report, it is noted that the Veteran had normal lower extremities. 

A private medical record from January 1998 showed that the Veteran had lower back pain that radiated down his left leg.  The examiner opined that the Veteran had subjective worsening of pain with radicular symptoms of the left lower extremity.  A February 1998 letter from H.A.R., M.D., related that the Veteran ambulated with the use of a cane related to some lower back problems which caused him pain and numbness in his left leg. 

In March 1999, the Veteran's mother stated that the Veteran was sent to sick bay during basic training because he had been running on a stress fracture.  She said that the Veteran had a stress fracture about two inches above the knee.  The Veteran stated in May 2003 that during basic training, his left leg felt damaged, and he was diagnosed with a left femur fracture.  The Veteran's spouse added in September 2003 that the military knew that the Veteran's bones were brittle, and the Veteran broke his leg while on active duty.  A VA treatment record from August 2005 has a history that the Veteran broke his leg for two weeks in basic training in order to try and get out of the military. 

During the Veteran's June 2009 Board hearing, the Veteran said that general marching, running, and physical training caused him to get a stress fracture.  He said that he was treated for a stress fracture in service, and that his leg was sensitive.  He also said he had bad arthritis. 

The Board observes that the Veteran has complained of pain and asserted that he fractured his left femur while on active duty.  Even if the Veteran injured himself in service, as alleged, the Board points out that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Significantly, none of the medical evidence of record reflects a diagnosis of any current left leg disorder, to include osteoarthritis, much less, one shown to be a residual of any in-service left femur fracture. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, there is no medical evidence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for residuals of a left femur fracture, to include osteoarthritis, must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

B.  Migraine Headaches

Considering the claim for service connection for migraine headaches in light of the governing legal authority, the Board finds that the claim must be denied. 

The Veteran's service treatment records are negative for any signs, symptoms, or treatment of headaches.  On the Veteran's March 1973 separation examination report, it is noted that the Veteran had a normal head. 

A VA treatment record from January 1975 shows that the Veteran had a two-week history of frontal headache and nasal stuffiness.  The diagnosis given was chronic right maxillary sinusitis.  Additional VA treatment records from August 1976 indicate that the Veteran had a diagnosis of migraine headaches.  It was noted that the Veteran had a five-year history of migraine headaches and was treated by his local medical doctor. 

In May 1995, the Veteran reported to a VA examiner that he had a chair fall on his head.  He complained of headaches all day to a VA examiner in August 1995.  A VA treatment record from October 1996 indicated that the Veteran had excruciating headaches since having cervical disc surgery the previous year.  In February 1997, a VA examiner followed up with the Veteran concerning his headaches.  A private examiner noted in May 1997 that the Veteran experienced headaches.  An October 1997 letter from R.M.B., M.D., revealed that the Veteran complained of headaches. Dr. B. stated that the Veteran began having pain with an on-the-job injury in December of 1994.  It was noted that the Veteran was moving a large object overhead when the object slipped, striking him on the head. 

In June 2002, the Veteran told a private examiner that he had had a left-sided headache for several years. He said the headache happened most days and began after a friend of his hit him in the left forehead with a 2 by 4 about four years previously. 

In May 2003, the Veteran stated that he had sporadic migraines since being hit by a drill instructor shortly before graduating from basic training.  He told a private examiner in December 2003 that he had headaches. 

During his June 2009 Board hearing, the Veteran testified that he had headaches from where a drill instructor hit him over his left eye.  He said that he did not seek treatment during service. 

The evidence of record clearly establishes that the Veteran has a current headache disorder.  However, the record simply fails to establish that his current headaches are medically related to any incident of service. 

The Board observes that the Veteran's service treatment records are negative for any symptoms of headaches, the first medical documentation of headaches appears in 1975, and no actual headache disorder was diagnosed until August 1976, approximately three years after service discharge.  The Board notes that the passage of years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Here, on at least one occasion in connection with this claim-during May 2003 treatment- the Veteran essentially reported that he experienced headaches in service after being hit by a drill instructor shortly before graduating from basic training, and that he has experienced headaches, sporadically, since that time.  

The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as the occurrence of an injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Likewise, he is competent to assert that he has experienced a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value of lay evidence, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, as noted above, the Veteran has offered varying accounts as to the onset headaches, and various precipitating events,  By his own admission (and as told to private and VA treatment  providers), he experienced headaches following several post-service events, to include an on-the-job injury, and disc surgery.  The Board finds no reason to question the veracity of these statements.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). When these various accounts are considered collectively-along with the Veteran's use of the word "sporadic" in describing the persistence of headaches in 2003-the Board finds that there is no persuasive evidence of continuity of headache symptoms since the Veteran's alleged in-service injury. 

Significantly, moreover, none of the medical records reflecting complaints or diagnosis of headaches even suggests that there exists a medical nexus between the Veteran's current headaches and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  The Board also points out that the fact that the Veteran's own reported history of migraine headaches is reflected in his medical records does not constitute competent evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, no such assertions provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between the headache disorder for which service connection is sought and service-a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value. 


C. Both Claims

As indicated above, each claim is essentially being denied because of the absence of competent, persuasive evidence needed to substantiate an essential element of the claim-with respect claim involving residuals of a left femur fracture, the matter of current disability for which service connection is sought, and, with respect to the claim involving a headache disorder, the matter of medical etiology, or medical relationship to service.   There simply is no medical indication of either essential element  in this appeal, and, on these facts, VA is not required to arrange for the Veteran to undergo VA examination, or to obtain any medical opinion, in connection with either claim.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of any probative whatsoever to even suggest that the Veteran has left femur disability, o that ,there exists an etiological relationship between a current headache disorder and the Veteran's active duty service, the fundamental requirements for triggering an obligation to obtain a VA medical opinion have not been met with respect to either claim.  As the current record does not reflect a prima facie claim for service connection with respect to either claim, VA is not obligated to arrange for the Veteran to undergo VA examination, or to otherwise obtain medical opinion, in connection with either claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

For all the foregoing reasons, the Board finds that the claims for service connection for residuals of a left femur fracture, to include osteoarthritis, and for migraine headaches, must be denied.  In reaching the conclusion to deny each claim,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residuals of a left femur fracture, to include osteoarthritis, is denied. 

Service connection for headaches is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


